Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Azar et al. (US 2014/0262545, hereafter Azar '545) in view of Azar et al. (US 2014/0262544, hereafter Azar '544) and Eyre et al. (US 2013/0168159), as discussed in the action dated 12/10/20.
The prior art of record fails to disclose, alone or in combination, the key features of “a first cutting element of the at least two comprises a diamond table having an average diamond grain size of 3 microns or less and a binder content by weight of 2% or less” in combination with the other limitations currently presented in the combination of claim 21.
The prior art of record fails to disclose, alone or in combination, the key features of “the first plurality of cutting elements comprises the diamond tables having an average grain size between 30 to 40 microns inclusive, the second plurality of cutting elements comprises the diamond tables having an average grain size less than 3 microns and a binder content by weight of 2% or less” in combination with the other limitations currently presented in the combination of claim 33.
The prior art of record fails to disclose, alone or in combination, the key features of “the first of the plurality of cutting elements comprises the diamond tables having a binder content by weight of less than or equal to 2%, a first cutting element of the plurality of cutting elements comprises a first diamond table having an average diamond grain size of less than or equal to 3 microns, and the second of the plurality of cutting elements comprises the diamond tables having a binder content by weight between 10 to 15% inclusive” in combination with the other limitations currently presented in the combination of claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676